Citation Nr: 1039705	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1956 and from June 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim of entitlement to service 
connection for a right knee disorder.

The Veteran testified at a hearing before Decision Review Officer 
(DRO) in March 2007.  A transcript of the hearing is of record.

The Veteran previously filed a claim for service connection for a 
right knee disorder; however, the original claims file cannot be 
located at this time.  In the January 2006 rating decision, the 
RO determined that the Veteran's claim would be reopened; 
therefore, the issue has been addressed as service connection 
rather than new and material evidence.  See also 38 C.F.R. 
§ 3.156(c) (2009).  The current claims folder is a rebuilt 
folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in November 2005.  The United States Court of Appeals for 
Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  Once the Veteran has been afforded a VA examination, the 
VA must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  For records in 
custody of a Federal department or agency, VA must make as many 
requests as are necessary to obtain any relevant records, unless 
further efforts would be futile; however, the claimant must 
cooperate fully and, if requested, must provide enough 
information to identify and locate any existing records.

The Veteran was afforded a VA examination in October 2006.  
Subsequent to that examination, additional service treatment 
records were associated with the claims file.  The service 
treatment records provide additional treatment information 
regarding a right knee injury in service and the Veteran's 
separation examination.  In light of the new service treatment 
records associated with the file, the Board finds that the claims 
file should be returned to the VA examiner for an opinion on 
whether the Veteran's right knee disorder is related to military 
service.  See Barr, 21 Vet. App. at 312.

Additionally, in the October 2006 VA examination the examiner 
noted that the Veteran's VA treatment records indicate that the 
Veteran was diagnosed with gout and arthritis; however, there was 
no evidence of any orthopedic evaluation in the treatment 
records.  Moreover, the evidence of record reflects treatment 
records from the Dayton VAMC from April 2002 to July 2005 and 
from December 2005 to March 2009.  Therefore, an effort should be 
made to obtain any and all VA treatment records including those 
from July 2005 to December 2005 and any records since March 2009 
as well as any electronic records referenced by the VA examiner 
at the time of the October 2006 VA examination that may not be 
associated with the current record on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to a right knee disorder, 
including any and all records from the Dayton 
VAMC dated from July 2005 to December 2005 
and dated since March 2009 as well as any 
electronic records referenced by the VA 
examiner at the time of the October 2006 VA 
examination that may not be associated with 
the current record on appeal.  An attempt 
must be made to obtain, with any necessary 
authorization from the Veteran, copies of 
pertinent treatment records identified by him 
in response to this request which have not 
been previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making reasonable 
efforts to obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records that 
cannot be obtained must be identified; (b) 
the efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with respect 
to the claims must be noted.  The Veteran 
must then be given an opportunity to respond.

2.  The RO/AMC should forward the appellant's 
claims file to the examiner who issued the 
October 2006 VA examination for the purpose of 
obtaining a medical opinion based upon all 
evidence of record as to whether it is at 
least as likely as not that the Veteran's 
right knee disorder is related to military 
service.  If the examiner who issued the 
October 2006 VA examination is unavailable, 
the Veteran's claims file should be forwarded 
to an appropriately qualified VA examiner for 
a medical opinion.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If such examiner indicates 
that he or she cannot respond to the Board's 
question without examination of the Veteran, 
such an examination should be afforded the 
Veteran.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or because 
of some other reason.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence 


and/or argument he desires to have considered in connection with 
his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



